                 IN THE UNITED STATES DISTRICT COURT                     FIL[ O
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION                               DEC O£            J
                                                                        Clerk, U.S Dis;    · Court
                                                                          District Of W.   •,; na
                                                                                Missou



  UNITED STATES OF AMERICA,
                                                   CR 18-147-BLG-DLC
                      Plaintiff,

        vs.                                         ORDER

  CHARLES EUGENE VENDITTI,

                      Defendant.

      Before the Court is Defendant's motion for a new trial. (Doc. 127.) This

motion was filed on October 24, 2019 in the form of a handwritten letter addressed

directly to the Court from Venditti himself, without the knowledge of his then-

appointed counsel. After trial counsel successfully removed himself from the case

(Docs. 124, 134), this Court granted Venditti's newly appointed counsel, Marvin

McCann additional time to confer with Venditti and to file a brief in support of

Venditti's motion pursuant to the local rules ifhe intended to pursue the matter.

The deadline for that brief was November 25, 2019. (Doc. 134.) That date has

come and gone, and no brief has been filed. The Court therefore concludes that

Venditti has elected not to pursue this motion and will construe the motion (Doc.

127) as withdrawn.



                                        -1-
      IT IS ORDERED that Venditti's motion for a new trial (Doc. 127) has been

withdrawn. The Clerk is instructed to strike it from the record.

      DATED this crltt day of December, 2019.




                                              Dana L. Christensen, Chief Judge
                                              United States District Court




                                        -2-
